                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                   NO. 5:19-CR-00466-D-1



   UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
        V.



   OMAR RASHARD MCFADDEN


       On motion ofthe Defendant, and for good cause shown, it is hereby ORDERED that [DE 53]

be sealed until otherwise ordered by the Court, except that copies may be provided to the Un,ited

States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This ___l_L day of December, 2020.




                                     United States District Judge




         Case 5:19-cr-00466-D Document 55 Filed 12/22/20 Page 1 of 1
